Russell, J.
On the trial-of one accused of the sale of intoxicating liquor, evidence that there had been found on his premises, about a year before this sale was alleged to have taken place, about two and a half pints of whisky, several old bottles which had previously contained whisky, two large cartons which had been opened, and about fifteen old bottles in a loft, was irrelevant; yet the error in the admission of such testimony will not require the grant of a new trial, there being positive evidence authorizing a finding that the sale, as. alleged in the indictment, had taken place. Judgment affirmed